MEMORANDUM ***
We have jurisdiction to review the district court’s consideration of Aalund’s prior convictions for purposes of determining his criminal history category under the United States Sentencing Guidelines. See United States v. Dominguez, 316 F.3d 1054, 1056 (9th Cir.2003).
The district court did not err in considering Aalund’s prior convictions in its criminal history calculation, because those convictions have not been reversed or expunged. See United States v. Guthrie, 931 F.2d 564, 571-573 (9th Cir.1991); see also United States v. Young, 988 F.2d 1002, 1004 (9th Cir.1998).
SENTENCE AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.